DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fail to teach or suggest the method of producing a wiring substrate, in the sequence steps of preparing a seeded substrate; covering the seed layer provided on a first region the conductive undercoat layer and cover the second region of the undercoat layer with an insulation layer; exposing the seed layer through the insulation layer by etching; forming a metal layer on the exposed seed layer by pressing the solid electrolyte to the seed layer; removed the insulation layer and etching the underlayer as set for in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20090044971 to Kataoka et al disclose a wiring board like the disclosed wiring board of the application; however, Kataoka et al do not disclose the method of forming the wiring as the claimed invention.  US 10,161,055 to Sato et al disclosed the method of forming a wiring board using the solid electrolyte membrane to form the metal layer on the seed layer, except for the sequential method steps of and structural elements of the current claimed invention.  US 7,923,828 to Endo et al disclosed another method of the wiring board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/April 9, 2022 			                                           Primary Examiner, Art Unit 3729